Citation Nr: 1527873	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1974 to June 1977, with additional National Guard service.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript is of record.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In December 2014, the Board remanded the claim for additional development and adjudicative action. It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, when the Veteran filed his claim in November 2009, the Veteran did not inform VA that he had National Guard service. However, the Veteran submitted a November 1977 Report of Medical History. This document shows that the Veteran was in the National Guard at the time and that the purpose of the examination was for Airborne Training. This document, as well as others submitted by the Veteran, bears the seal of the Texas Office of Adjutant General. 

In this Report of Medical History, completed by the Veteran, he stated that "I am present (sic) good health." The Veteran marked that he did not have a "trick" or locked knee. He also marked that he had never been a patient in any type of hospital, that he had never had any illness or injury other than those already noted, and had not been treated by clinics, physicians, healers, or other practitioners within the past 5 years for other than minor illnesses.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify, with as much specificity as possible, the dates, locations, and units of his National Guard service and any training records from the Texas Adjutant General's office. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession relating to his National Guard service.

2. After completing the above, request all of the Veteran's National Guard service treatment and personnel records from any and all appropriate sources.

3. Conduct any other appropriate development deemed necessary. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided another SSOC. An appropriate period of time must be allowed for a response.

The Veteran is advised that under the law, he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). 

If the Veteran does not fully cooperate, the claim will be decided on the basis of the evidence of record and may be denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




